Citation Nr: 9904184	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-18 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Whether a request for waiver of recovery of an overpayment 
of Department of Veterans Affairs (VA) improved pension in 
the amount of $11,240.00 was timely submitted.

2. Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $11,240.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to March 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 determination from the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas, which 
denied the veteran's request for the waiver of recovery of 
$11,240 improved pension indebtedness on the basis that his 
application was not timely submitted.


FINDINGS OF FACT

1. In January 1992, the veteran was found to be permanently 
and totally disabled for pension purposes, effective from 
October 1991.

2. In a December 1992 Improved Pension Eligibility 
Verification Report, VA Form 21-0516-1, the veteran 
reported that he began working in October 1991 and his 
spouse began working in May 1992.  

3. In January 1993, the RO terminated his pension award 
retroactively, resulting in an overpayment in the amount 
of $11,240.

4. The records assembled for appellate review are incomplete 
and do not contain copies of the notices sent to the 
veteran advising him of the amount of the indebtedness, 
his right to request waiver of recovery of the 
indebtedness, or the time limit within which to do so.

5. In October 1993, the RO received correspondence in which 
the veteran requested a waiver of the amount of 
overpayment debt and reinstatement of his pension 
benefits.

6. By letter dated March 29, 1994, the RO advised the veteran 
that his request for waiver of overpayment of pension 
benefits could not be accepted because it was not received 
within the 180 day time limit to file such a request.  

7. In September 1995, the veteran requested a waiver of his 
overpayment debt in the amount of $11,240 because 
repayment would result in severe financial hardship.  

8. The evidence received in 1995 and thereafter, including 
testimony at 2 hearings, does not show when VA notified 
the appellant of the overpayment and of his right to 
request waiver of collection of the overpayment or of the 
time limit for such a request.

9. The evidence received in 1995 and thereafter shows that 
the overpayment did not result from fraud, 
misrepresentation, or bad faith on the part of the 
appellant, and that collection of the overpayment would 
defeat the purpose for which VA benefits were intended and 
constitute undue financial hardship for the veteran and 
his wife.


CONCLUSIONS OF LAW

1. Evidence received since the March 1994 RO decision is new 
and material and establishes that the veteran's request 
for waiver of the overpayment at issue should be 
considered timely filed.  38 U.S.C.A. §§ 5107, 5108, 
5302(a), 7105 (West 1991 & Supp. 1997); 38 C.F.R. § 
1.963(b)(2), 3.104, 3.156 (1998).

2. Recovery of the overpayment of pension benefits in the 
amount of $11,240 would be contrary to the principle of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  In September 1991, the veteran submitted 
Veteran's Application for Compensation or Pension, VA Form 
21-526, in which he stated that he and his wife had no 
income, he was a self-employed truck driver, and had not 
worked since August 1991 due to a stroke.  

The veteran was awarded nonservice-connected pension benefits 
by a December 1991 rating action.  The RO determined that the 
veteran was unable to resume gainful employment because of 
his poor health; which included cardiac septal thrombus with 
history of myocardial infarction, right homonymous 
hemianopsia due to cerebral vascular accident, and diabetes 
mellitus; and consideration of his age, education, and work 
experience.  

In December 1992, the veteran submitted an Improved Pension 
Eligibility Verification Report, VA Form 21-0516-1, and a 
Report of Income from Property or Business, VA Form 21-4185.  
His Improved Pension Eligibility Verification Report 
reflected that he and his spouse had no income from social 
security, United States Civil Service, retirement, or black 
lung, and they were not in receipt of public assistance.  
However, the veteran reported that he and his wife were 
employed from October 1, 1991.  From October 1, 1991, to 
September 30, 1992, the veteran earned $18,540 and his wife 
earned $1,030.  From October 1, 1992, to September 30, 1993, 
the veteran earned $24,720 and his wife earned $1,854.  They 
had no interest or dividend income, their net worth was zero, 
and they had no medical expenses which they paid and for 
which they were not reimbursed.  The veteran further 
indicated that he was a self-employed trucker and his wife 
began working in May 1992 at a middle school.  The veteran's 
Report of Income from Property or Business showed that he was 
engaged in the trucking business and his expenses from 
January to August were $11,491.  He also reported expenses 
for an unidentified period in the amount of $15,173.  The 
veteran reported that his gross income was equal to his total 
expenses and he was not making any money.

By letter dated January 28, 1993, the RO notified the veteran 
that, because his family income or net worth had changed, his 
payments were being terminated and retroactively reduced to 
zero from October 1, 1991.  The RO indicated that he would be 
notified of the amount of overpayment and information 
concerning repayment shortly.  The back of VA Form 20-8993 
includes notice of procedural and appellate rights with 
respect to appeal to the Board, i.e., the one year period in 
which to file a notice of disagreement.  That form does not 
include notice of procedural rights and time limits 
applicable to waivers.

In a statement received by the RO on October 15, 1993, the 
veteran requested a waiver of his pension indebtedness and 
reinstatement of his pension benefits.  He further stated 
that he was being hospitalized at the VA Medical Center 
(VAMC) in Houston, where he was admitted on October 11, 1993, 
for "cardial vascular accident."  A Financial Status Report 
included with this request indicates that, as the veteran was 
"at bedside," income and expense information was 
unavailable and he had no assets.

By a letter dated March 29, 1994, the RO informed the veteran 
of the following:

You were notified of the overpayment by our letter 
of January 28, 1993.  The time limit to file for a 
waiver is 180 days from that date.  We did not 
receive your request until October 15, 1993, which 
is past the final date.  Therefore, we cannot 
accept your request for a waiver.  You did not 
furnish income information with your statement.  We 
are unable to reopen you claim for pension benefits 
without complete income information.  

In October 1994, the veteran submitted an Income-Net Worth 
and Employment Statement, VA Form 21-527.  He reported that 
he became disabled in July 1994 and, during the year before 
he became totally disabled, he was self employed in the 
trucking business and his total earnings were $23,000.  He 
stated that he had not been employed since he became totally 
disabled and he had not sought employment during the previous 
year.  The veteran indicated that his education included 
grade school and two years of high school and, during the 
previous year, he suffered a stroke in July 1994.  He stated 
that he began receiving $883 per month in April 1994 in 
Social Security income.  This was the total of his and his 
spouse's monthly income.  Additionally, it was noted that the 
veteran was filing for Special Monthly Pension.

A report of VA hospitalization from July to September 1994 
shows that the veteran was diagnosed with recurrent left 
cerebrovascular accident, status post right knee septic 
arthritis, status post clostridium difficile infection, 
status post urinary tract infection, history of noninsulin-
dependent diabetes mellitus, history of hypertension, history 
of myocardial infarction in 1989, history of mild dementia, 
and history of pseudogout.

Upon Aid and Attendance Housebound Examination in October 
1994, the examiner reported the following:

This patient apparently has sustained a series of 
cerebrovascular accidents.  The initial one was in 
1988 as the result of a myocardial infarction which 
he had almost complete recover[y].  The patient 
then had an episode approximately one year ago and 
then his most severe cerebral vascular accident 
occurred in 7/94 where he was treated at this 
facility.  As a result of this, the patient 
developed right hemiplegia and in addition the 
patient is unable to speak.  The patient can 
comprehend and understand but he is unable to 
express words.  The patient was interviewed 
basically through his wife as the patient himself 
cannot talk.

It is quite apparent that this patient is almost in 
need of total care.  Although he can dress himself 
with some degree of help he is, in essence, bound 
to a wheelchair.  The patient, in addition, is able 
to feed himself with the left hand and can shave 
himself with an electric razor but he needs help 
with bowel movements although he can handle 
urination using a urinal.  The patient is able to 
transfer from the wheelchair to the bed and with 
assistance from the wheelchair to the toilet.  The 
patient cannot leave the house without being pushed 
in the wheelchair and indeed when he was out 
recently he tipped over and fell and injured the 
right elbow.

By a November 1994 rating action, the RO determined that the 
veteran was entitled to special monthly pension on account of 
need of regular aid and attendance from October 21, 1994.  By 
letter dated November 9, 1994, the veteran was notified that 
his claim for nonservice-connected disability pension had 
been granted effective from November 1, 1994.

In an October 1994 statement, the veteran argued that his 
nonservice-connected pension should not have been terminated 
because he was the president of the trucking company, not an 
employee, and the company lost money in 1991 and 1992.  He 
further stated that the company earned $12,140 in 1993 and, 
from this amount, the veteran had to pay salaries and repair 
costs.  He continued to operate the company until April 1994, 
when he "became much too disabled to do any sort of work."  
Copies of income tax returns for 1991, 1992, and 1993 were 
included with this communication.  This evidence shows that 
the company paid salaries and wages of $26,860 for 1991 and 
$26,000 for 1992, but its adjusted gross income was a loss of 
$11,233 in 1991, a loss of $9,771 in 1992, and $12,867 in 
1993.

A September 1995 Financial Status Report reveals that the 
veteran's average monthly income totaled $1,289.  This income 
consisted of $912 in Social Security payments and $370 in VA 
benefits.  The veteran's average monthly expenses consisted 
of $374 for rent or mortgage payments, $250 for food, $130 
for utilities, and $160 for other living expenses.  A $300 
monthly car payment was added to this list on an unspecified 
date.  The veteran's total expenses, including the car 
payment, was $1,222.  Accordingly, the veteran had a monthly 
surplus of $67.  

By an October 1995 letter, the RO advised the veteran that 
his request for waiver of pension benefits indebtedness in 
the amount of $11,240 was considered but denied based on the 
failure to submit his application for waiver within the 180 
days of the notification of indebtedness.  On the Decision on 
Waiver of Indebtedness, VA Form 4-1837, the date of the first 
demand letter for the overpayment was identified as February 
11, 1993; and the date of the veteran's request for a waiver 
was identified as being received September 26, 1995.

During his April 1996 personal hearing at the RO, the 
veteran's spouse testified that the request for waiver was 
not filed within 180 days of notice of the debt because the 
veteran had been sick and was in the hospital with another 
heart attack.  She further stated that, as she has dyslexia, 
she was unable to understand what the letters were about.  
She reported that she went to the VA for an explanation of 
the letters and was told "that everything would be taken 
care of."  However, she subsequently received notice that 
the request for waiver had been denied.  The veteran's spouse 
did not recall how much time had passed between her receipt 
of the letters from the VA and when she sought assistance 
from the VA; however, her daughter had told her that that it 
was within the time limit.  She further reported that her 
income from employment at a school was incorrectly reported 
to the VA.  She testified that she did not complete the 
Eligibility Verification Reports (EVR) because she does not 
know how; rather, three individuals at the VA and VAMC would 
ask her questions and she would answer them.  The veteran's 
wife reported that they no longer had the trucking business 
because the trucks were repossessed in February 1994.  The 
veteran's wife confirmed that her and the veteran's income 
consisted of Social Security and VA pension payments, that 
all of their living expenses were paid with these funds.  It 
was noted that, with the exception of $6, the entire amount 
of VA pension benefits were being withheld.  The veteran's 
accredited representative requested that "the VA stop 
deducting the amount of the debt until a decision had been 
made."

The April 1995 hearing transcript reflects that income tax 
returns for tax year 1994 were submitted at the time of the 
hearing.  The Board notes that such evidence is not contained 
in the claims file and is unavailable for review.

A July 1996 Report of Contact, VA Form 119, shows that the 
veteran's spouse was contacted.  The veteran was hard of 
hearing and unable to communicate well.  It was noted that 
the veteran's spouse wanted VA to reduce payments for the 
debt because it was creating a hardship.  She requested that 
VA deduct $50 per month to pay off the debt and reinstate the 
remaining amount.  She further stated that she was not in 
good health.

A March 1997 letter from the Social Security Administration 
notified the veteran's spouse that she was entitled to 
monthly disability benefits beginning in September 1996.  She 
was to receive $3,588 in April 1997, to which she was 
entitled from September 1996 to March 1997, and $519 per 
month thereafter.  

By letter (VA Form 20-8993) dated August 20, 1997, the RO 
notified the veteran that, because his family income or net 
worth had changed, his payments were being terminated and 
retroactively reduced to zero.  The evidence supporting this 
termination was the Social Security award letter which showed 
that the veteran's wife was in receipt of Social Security 
benefits and resulted in excessive income for continued 
pension entitlement.  

During his personal video conference before the undersigned 
Member of the Board, the testimony of the veteran's spouse 
was essentially the same as that which was presented during 
his April 1996 personal hearing.  In addition, it was noted 
that the veteran's spouse was undergoing cancer therapy and 
she had difficulty remembering.  She further testified that 
she did not seek to have the overpayment notices from the VA 
explained to her within the 180 time limit.  The veteran's 
accredited representative explained that, although the 
veteran's spouse received letters during the six month time 
period, she was unable to respond due to the veteran's 
serious medical condition.  The veteran's spouse stated that 
her income was previously incorrectly reported.  She 
clarified that, rather than earning $77 per week, her 
employment income was $77 every two weeks.  The veteran's 
accredited representative reported that the only means of 
support for the veteran and his wife are Social Security 
benefits and they are financially unable to maintain an 
automobile because they do not have the means to pay for 
repairs.  He also reported that, although the veteran's 
spouse was to receive Medicare benefits effective from the 
day after the date of the video hearing, she had been paying 
for her own medication during the time she was not covered by 
Medicare.

Pertinent Law and Regulations:  When VA has determined that a 
debt exists, VA shall promptly demand, in writing, payment of 
the debt.  VA shall notify the debtor of his or her rights 
and remedies in connection with the debt and the consequences 
of failure to cooperate with collection efforts.  Ordinarily, 
no more than three demand letters, at intervals of not more 
than thirty days, will be sent, but letters subsequent to the 
initial letter will not be necessary if collection by offset 
can be made.  38 C.F.R. § 1.911(b).

The debtor has the right to informally dispute the existence 
or amount of the debt, to request waiver of collection of the 
debt, to a hearing on the waiver request, and to appeal the 
VA decision underlying the debt.  These rights can be 
exercised separately or simultaneously.  The debtor has the 
right to request waiver of collection, and the right to a 
hearing on the request.  38 C.F.R. § 1.911(c).

VA shall notify the debtor in writing of the exact amount of 
the debt; the specific reasons for the debt, in simple and 
concise language; the rights and remedies described in 
paragraph (c) of this section, including a brief explanation 
of the concept of, and requirements for, waiver; and that 
collection may be made by offset from current or future VA 
benefits.  38 C.F.R. § 1.911(d).

VA shall collect debts by administrative offset from any 
payments made by VA to an individual indebted to VA.  38 
C.F.R. § 1.912.

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary when the Secretary determines 
that recovery would be against equity and good conscience, if 
an application for relief is made within 180 days from the 
date of notification of the indebtedness by the Secretary to 
the payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  38 U.S.C.A. § 5302.

The 180 day period may be extended if the individual 
requesting waiver demonstrated that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 
1.963(b)(2).

When there has been no previous determination by the RO that 
there was willful intention on the appellant's part to commit 
fraud, misrepresentation, or exercise bad faith in the 
creation of the overpayment at issue, it must then be 
determined whether the evidence establishes that recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of that payment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government, and, in making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive: (1) The 
fault of the debtor, (2) balancing fault between the debtor 
and VA, (3) undue hardship of collection on the debtor, (4) a 
defeat of the purpose of any existing benefits, (5) the 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his detriment in reliance upon 
a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.

Analysis:  The record as to the timeliness of the veteran's 
application for waiver of overpayment of pension benefits in 
this case is incomplete.  The Board first notes that the RO's 
January 1993 letter informing the veteran that he would be 
notified shortly of the exact amount of the overpayment and 
be given information about repayment contains no definite 
statement of the amount of the veteran's indebtedness and 
does not inform him of the rights and time limits concerning 
waivers.  As such, that letter can not be viewed as a notice 
of indebtedness and the 180 day period for requesting waiver 
of recovery of the overpayment cannot begin to run as of the 
date of this letter.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 
3.103(b).

Notably, upon receipt of the RO's January 1993 termination 
letter, which indicated that there was a one year period in 
which to file a notice of disagreement, the veteran requested 
a waiver of his debt in October 1993, within the specified 
one year period.  In this regard, the Board notes that the 
Decision on Waiver of Indebtedness identified the date of the 
veteran's request for a waiver as being received in September 
1995.  However, this decision makes no reference to the 
October 1993 request for a waiver of debt which is contained 
in the claims folder.

The Board notes that it does not appear that the RO properly 
addressed the veteran's dispute with the figures relied on in 
terminating his award, and thus with the creation of the 
overpayment.  Specifically, included with the veteran's 
December 1992 Improved Pension Eligibility Verification 
Report was a Report of Income from Property or Business which 
noted that the veteran's gross income was equal to his total 
expenses and he was not making any money.  Thereafter, in 
October 1994, the veteran once again referred to his December 
1992 statement and argued that, inasmuch as he lost money in 
1991 and 1992, his pension benefits should not have been 
terminated.  There is no evidence to suggest that the RO has 
addressed this argument.  Additionally, it does not appear 
that the veteran was advised that disagreement with the 
creation of an overpayment and request for waiver were two 
separate adjudicatory issues and could be simultaneously 
pursued.  In view of the decision reached in this decision, 
the Board concludes that this matter need not be referred to 
the RO for development.  As General Counsel for VA pointed 
out in VAOPGCPREC 6-98, VA need not first fully adjudicate 
the debt validity issue and the veteran exhaust all appeals 
on that issue, before waiver may be considered.  The Board's 
favorable waiver determination in this decision effectively 
renders moot the issue of the validity of the debt.

As set out in the factual background above, the RO has 
identified the original notification of debt letter as having 
been issued on February 11, 1993.  However, no such letter is 
associated with the claims file.  Moreover, it is unclear 
whether that letter included recitation of the veteran's 
procedural rights as mandated by 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 3.103(b). 

Based on the procedural irregularities in this case, 
particularly the fact that the record is unclear as to the 
exact date, if any, the veteran had notice of his rights to 
request waiver and of the applicable time limits, the Board 
finds the evidence to be in relative equipoise.  Although the 
veteran appears to have had such notice at the time of his 
October 1993 correspondence, the Board cannot be certain that 
the veteran was properly advised of his rights and the time 
limits pertinent to waivers more than 180 days prior to the 
October 1993 communication.  Thus, resolving any doubt in the 
veteran's favor, his waiver request is found to be timely 
filed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
C.F.R. § 1.963(a).

Having found that the appellant's request for waiver was 
timely filed, the Board will next consider his request for 
waiver.  The Board concludes that no fraud, misrepresentation 
or bad faith was involved in the creation of the overpayment 
and thus, consideration of wavier of recovery under the 
standard of equity and good conscience is not precluded by 
law.  38 C.F.R. §§ 1.963(a), 1.965(b).

After having carefully considered the hearing testimony 
presented on behalf of the veteran and all of the other 
evidence of record, the Board concludes that the pertinent 
facts in this case warrant the exercise of reasonableness and 
moderation by the government with respect to its enforcement 
of collection of the overpayment in question.

In reviewing the financial evidence on file, the Board 
concludes that recovery of any amount of the overpayment in 
question would constitute undue financial hardship which 
would interfere with the appellant's ability to provide 
himself and his spouse with the basic necessities of life.  
The testimony received at his August 1998 video hearing 
reveals that his and his wife's only means of income is 
derived from receipt of Social Security benefits and their 
monthly expenses exceeds this income.  Considering that the 
appellant is disabled with recurrent left cerebrovascular 
accident, status post right knee septic arthritis, status 
post clostridium difficile infection, status post urinary 
tract infection, history of noninsulin-dependent diabetes 
mellitus, history of hypertension, history of myocardial 
infarction in 1989, history of mild dementia, and history of 
pseudogout and his wife is undergoing treatment for cancer, 
the Board cannot conclude that he and his wife are 
financially able to repay any amount of the overpayment at 
issue in this case.  Accordingly, a waiver is justified in 
this case on the basis of the element of undue financial 
hardship.

The Board also finds that collection by VA of the overpayment 
would defeat the purpose of those benefits which have been 
awarded because he is totally disabled and has no other means 
of support or ability to procure gainful employment.  This 
case is similar to Cullen v. Brown, 5 Vet. App. 510, 513 
(1993), in which the United States Court of Veterans Appeals 
(Court) advised the Board to take into consideration a 
veteran's health and future employment prospects.  The Court 
further noted that requiring repayment of a large amount of 
money from an ill, unemployed veteran "would certainly defeat 
the purpose for which the appellant receives VA disability 
compensation benefits."  Id.

In view of the above, the Board finds that the facts of this 
case require the government to exercise forbearance.  
Accordingly, the Board concludes that a waiver of the pension 
overpayment in the amount of $11,240 is in order, based on 
the standard of equity and good conscience.  38 C.F.R. §§ 
1.963, 1.965(a) (1998).


ORDER

The appeal regarding the timeliness of the veteran's request 
for waiver is allowed.

Waiver of recovery of the pension overpayment in the 
calculated amount of $11,240 is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

